33 N.J. 323 (1960)
164 A.2d 602
PAULA SCHISANO, ADMINISTRATRIX AD PROSEQUENDUM AND ADMINISTRATRIX OF THE ESTATE OF JOHN SCHISANO, DECEASED, PLAINTIFF-RESPONDENT,
v.
BRICKSEAL REFRACTORY CO., A CORPORATION, XZIT BRICKSEAL CO., A CORPORATION, AND XZIT CHEMICAL CO., A CORPORATION, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 11, 1960.
Decided October 24, 1960.
Mr. John W. Taylor argued the cause for the appellants.
Mr. Bernard Chazen argued the cause for the respondent (Messrs. Baker, Garber & Chazen, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Sullivan in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS and PROCTOR  4.
For reversal  Justices BURLING, HALL and SCHETTINO  3.